DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7-15, 18, 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Chin et al. (U.S. Patent Application Number: 2013/0308527).
Consider claim 1; Chin discloses a session management method, comprising: 
judging, by a mobility management functional entity (e.g. MME), whether a User Equipment (UE) has moved out of an allowed area (par. 96, lines 15-26); 
when the UE has moved out of the allowed area (par. 96, lines 15-26), determining, by the mobility management functional entity (e.g. MME), a management message for a session of the UE (par. 131, line 5 – par. 132, line 4); and 
transmitting, by the mobility management functional entity (e.g. MME), the management message to a session management functional entity (e.g. eNB) for serving the UE (par. 132, lines 1-4), 
Consider claim 2; Chin discloses judging, by the mobility management functional entity, whether the UE is capable of acquiring a network service continuously (par. 130, lines 1-11); and -3-New U.S. National Stage Applicationwhen the UE is incapable of acquiring the network service continuously (par. 130, lines 1-11), determining, by the mobility management functional entity (e.g. MME), a management message for deleting the entire session of the UE or a user plane of the session (par. 131, lines 5-9); or wherein the transmitting, by the mobility management functional entity, the management message to the session management functional entity for serving the UE comprises: starting a timer by the mobility management functional entity; and transmitting, by the mobility management functional entity, the management message to the session management functional entity for serving the UE after the timer is timed out.
Consider claim 4; Chin discloses acquiring, by the mobility management functional entity (e.g. MME), mobility information of the UE (par. 221, lines 1-10); and judging, by the mobility management functional entity (e.g. MME), whether it is possible for the UE to move back to the allowed area in accordance with the mobility information of the UE (par. 225, line 1 - par. 226, line 18), -4-wherein the starting the timer by the mobility management functional entity comprises, when it is possible for the UE to move back to the allowed area, starting the timer by the mobility management functional entity (par. 225, line 1 - par. 226, line 18).
Consider claim 5; Chin discloses when the UE is capable of acquiring the network service continuously, updating, by the mobility management functional entity, a mobility level for the UE; and/or determining, by the mobility management functional entity, a management message for updating the session of the UE, wherein the management message for updating the session of the UE is adopted to trigger the session management functional entity to update a user plane transmission path for the session, or wherein subsequent to judging, by the mobility management functional 
Consider claim 7; Chin discloses receiving, by the mobility management functional entity, management confirmation information transmitted from the session management functional entity (par. 134, lines 12-20); and transmitting, by the mobility management functional entity, feedback information to the UE in accordance with the management confirmation information (par. 136, lines 3-12).
Consider claim 8; Chin discloses the network service comprises a session connection between the UE and a network (par. 120, lines 1-4).
Consider claim 9; Chin discloses the mobility management functional entity (e.g. MME) and the session management functional entity (e.g. eNB) are arranged in a same control plane management functional entity (par. 242, lines 12-16).
Consider claim 10; Chin discloses judging, by the mobility management functional entity (e.g. MME), whether the UE has moved out of the allowed area in accordance with a position report about the UE or information reported by a base station (par. 130, lines 1-9).
Consider claim 11; Chin discloses a session management method, comprising: 
receiving, by a session management functional entity (e.g. eNB) for serving a UE (par. 132), a management message transmitted from a mobility management functional entity (par. 132, lines 1-4); and 

Consider claim 12; Chin discloses the management message transmitted from the mobility management functional entity comprises at least one of a management message for deleting the entire session of the UE or a user plane of the session, a management message for -7-New U.S. National Stage Applicationupdating the session of the UE, or a management message for switching the session of the UE to a target access network node (par. 132, 133).
Consider claim 13; Chin discloses updating, by the session management functional entity (e.g. SGSN), a user plane transmission path for the session in accordance with the management message for updating the session of the UE (par. 218, lines 1-15; par. 219).
Consider claim 14; Chin discloses updating, by the session management functional entity, the user plane transmission path for the session in accordance with the management message for updating the session of the UE and an Access Point Name (APN) of a Protocol Data Unit (PDU) (par. 242, line 8 – par. 243, line 10).
Consider claim 15; Chin discloses switching, by the session management functional entity (e.g. eNB), the user plane transmission path for the session to the target access network node in accordance with the management message for switching the session of the UE to the target access network node (par. 133, 134).
Consider claim 18; Chin discloses transmitting, by the session management functional entity (e.g. eNB), management confirmation information to the mobility management functional entity (par. 134, lines 12-20).
Consider claim 19; Chin discloses the session management functional entity (e.g. eNB) and the mobility management functional entity (e.g. MME) are arranged in a same control plane management functional entity (par. 242, lines 12-16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (U.S. Patent Application Number: 2013/0308527) in view Cho et al. (U.S. Patent Application Number: 2012/0209978).
Consider claim 16, as applied in claim 11; Chin discloses the claimed invention except: starting a timer by the session management functional entity; and managing, by the session management functional entity, the session of the UE in accordance with the management message after the timer is timed out.
In an analogous art Cho discloses starting a timer by the session management functional entity [e.g. HSS (par. 55)]; and managing, by the session management functional entity (e.g. HSS), the session of the UE in accordance with the management message after the timer is timed out (par. 55).
It is an object of Chin’s invention to provide a method for managing connections. It is an object of Cho’s invention to control data traffic. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chin by including a session management entity timer, as taught by Cho, for the purpose of efficiently providing services in a telecommunication network.
Consider claim 17, as applied in claim 16; Cho discloses judging, by the session management functional entity (e.g. HSS), whether it is necessary to start the timer in accordance with an APN of the session (par. 55), wherein the starting the timer by the session management functional entity comprises, .

Claims 39, 40 is rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (U.S. Patent Application Number: 2013/0308527) in view Xu et al. (U.S. Patent Application Number: 2016/0105928).
Consider claim 39, as applied in claim 1; Chin discloses the claimed invention except: a mobility management functional entity, comprising a processor, a memory and a transceiver, wherein the processor is configured to read and execute a program stored in the memory, so as to implement the session management method of claim 1, wherein the transceiver is configured to receive and transmit data, and the memory is configured to store therein data for the operation of the processor.
In an analogous art Xu discloses a mobility management functional entity, comprising a processor, a memory and a transceiver (par. 84, lines 1-2), wherein the processor is configured to read and execute a program stored in the memory, so as to implement the session management method of claim 1 (par. 84, lines 1-8), wherein the transceiver is configured to receive and transmit data (par. 84, lines 8-9), and the memory is configured to store therein data for the operation of the processor (par. 84, lines 1-8).
It is an object of Chin’s invention to provide a method for managing connections. It is an object of Xu’s invention to provide a method of handling dual connections. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chin by including a processor, memory, and transceiver in a MME, as taught by Xu, for the purpose of effectively managing communication in a mobile communication system.
Consider claim 40, as applied in claim 9; Chin discloses the claimed invention except: a session management functional entity, comprising a processor, a memory and a transceiver, wherein the 
In an analogous art Xu discloses a session management functional entity (par. 52, lines 9-12; par. 54, lines 1-12), comprising a processor, a memory and a transceiver (par. 85), wherein the processor is configured to read and execute a program stored in the memory, so as to implement the session management method of claim 9 (par. 85), wherein the transceiver is configured to receive and transmit data, and the memory is configured to store therein data for the operation of the processor (par. 85).
It is an object of Chin’s invention to provide a method for managing connections. It is an object of Xu’s invention to provide a method of handling dual connections. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chin by including a processor, memory, and transceiver in a session management entity, as taught by Xu, for the purpose of effectively managing communication in a mobile communication system.
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646